Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	The application of John K. Horky for Communication Protocol for Remotely Controlled Laser Devices filed 2/10/21 has been examined. Claims 1-20 are pending. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 5,8,17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hirano et al US Patent 6184979 in view of Nash et al. US Patent Application Publication 20070028469 and further in view of Jancic US Patent Application Publication 20040198336.

         Regarding claim 1,5,17, Hirano teaches a laser level system, comprising:

a laser level, the laser level comprising a body and a laser generator that emits a laser beam from the laser level (col. 2 line 66-col. 3 line 17, col. 4 lines 35-46); and

a control device, the control device being separate from the housing body of the laser level and wherein the control device is configured to selectively control operation of the laser level through wireless communication with the laser level (col. 4 line 65-col. 5 line 5);

wherein the laser level includes a control panel (col. 4 lines 58-61);


wherein the control panel includes at least a function button (col. 4 lines 60-63). Hirano is not explicit in teaching the panel include a power button and the control device is configured to communicate with the laser level through an encrypted signal. Nash et al. in an analogous art teaches the control panel of a laser level include a power switch (paragraph 026) for the convenient operation of the laser level. Jancic et al. in an analogous art teaches encrypting the remote control signal transmitted by a remote control device (paragraph 033,036). Jancic also teaches the control device includes a switch depressible by a user; and wherein the switch causes a function upon release of the switch (paragraph 025).

	It would have been obvious to one of ordinary skill in the art to modify the system of Hirano as disclosed by Nash in view of Jancic at the time of the invention because such modification represent an improvement over the system of Hirano by providing the a switch to control a power supply to the Laser level and further increasing the security of the laser level by encrypting the remote control signals to the laser level. 
            Regarding claim 8, Hirano teaches the laser level includes a control system (col. 7 lines 17-20).

Claims 2-4, 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hirano et al US Patent 6184979 in view of Nash et al. US Patent Application Publication 20070028469  in view of Jancic US Patent Application Publication 20040198336 and further in view of Williams US Patent 6877236.

           Regarding claims 2-4, Hirano is silent on teaching the laser level include a low power consumption sleep mode. Williams in an analogous art teaches a laser device that include a low power sleep mode and teaches the power button is operable to energize the laser level from the low power consumption sleep 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hirano in view of Nash in view Jancic as disclosed by Williams because such modification represent improvement and provide a power saving means. 
        Regarding claim 18, Hirano teaches a laser level system, comprising:
a laser level, the laser level comprising a body and a laser generator that emits a laser beam from the laser level (col. 2 line 66-col. 3 line 17, col. 4 lines 35-46); and

a control device, the control device being separate from the housing body of the laser level and wherein the control device is configured to selectively control operation of the laser level through wireless communication with the laser level (col. 4 line 65-col. 5 line 5);

wherein the laser level includes a control panel (col. 4 lines 58-61);

wherein the control panel includes a function button (col. 4 lines 60-63). Hirano is not explicit in teaching the panel include a power button and the control device is configured to communicate with the laser level through an encrypted signal. Nash et al. in an analogous art teaches the control panel of a laser level include a power switch (paragraph 026) for the convenient operation of the laser level. Jancic et al. in an analogous art teaches encrypting the remote control signal transmitted by a remote control device (paragraph 033,036). Jancic also teaches the control device includes a switch depressible by a user; and wherein the switch causes a function upon release of the switch (paragraph 025). Hirano is silent on teaching the laser level include a low power consumption sleep mode. Williams in an analogous art teaches a laser device that include a low power sleep mode and teaches the power button is operable to energize the laser level from the low power consumption sleep mode, and also teaches the power button is also operable to energize the laser level from a completely powered down mode (col. 11 lines 21-46).  
. 



          Claims 6-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hirano et al US Patent 6184979 in view of Nash et al. US Patent Application Publication 20070028469  in view of Jancic US Patent Application Publication 20040198336 and further in view of Sutardja US Patent Application Publication 20070018844.
	Regarding claims 6-7, Hirano is not explicit in teaching the control device includes a power unit and is energized by the power unit and the control device continuously operates in a lower power mode until a switch of the control device is actuated. Sutardja in an analogous art of remote control teaches the control device includes a power unit and is energized by the power unit and the control device continuously operates in a lower power mode until a switch of the control device is actuated (paragraph 095-096).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hirano in view of Nash in view Jancic as disclosed by Sutardja because such modification represents an improvement over the system of Hirano in view of Nash in view Jancic by providing a power saving means that prolong the use of a exhaust able power supply to modify the 
           Claims 9-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hirano et al US Patent 6184979 in view of Nash et al. US Patent Application Publication 20070028469  in view of Jancic US Patent Application Publication 20040198336 and further in view of Bruwer US Patent Application Publication 20020110242A.
Regarding claims 9-11, Hirano is silent on teaching the control system is configured to execute a comparator function to verify the encrypted signal. Bruwer in an analogous art teaches the control system is configured to execute a comparator function to verify the encrypted signal and teaches a timer is included in the controlled device and the remote controller (paragraph 069).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system Hirano in view of Nash in view Jancic as disclosed by Bruwer because such modification is required in order to encrypt and decrypt the control signal in order to improve the security of the control system. 

Claims 12-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hirano et al US Patent 6184979 in view of Nash et al. US Patent Application Publication 20070028469 and further in view of Williams US Patent 6877236.



          Regarding claim 12, Hirano teaches a laser level, comprising:

A body (col. 2 line 66-col. 3 line 17, col. 4 lines 35-46);

a laser generator that emits a laser beam (col. 2 line 66-col. 3 line 17, col. 4 lines 35-46); and

A control panel (col. 4 lines 58-61). Hirano is not explicit in teaching the panel include a power button. Nash et al. in an analogous art teaches the control panel of a laser level include a power switch (paragraph 026) for the convenient operation of the laser level. Williams in an analogous art teaches a laser device that include a low power sleep mode and teaches the power button is operable to energize the laser level 
            It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hirano in view of Nash as disclosed by Williams because such modification represent improvement and provide a power saving means. 

           Regarding claim 13, Hirano teaches a function button on the control panel (col. 4 lines 58-61).
            Claims 14-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hirano et al US Patent 6184979 in view of Nash et al. US Patent Application Publication 20070028469  in view of Williams US Patent 6877236 and further in view of Bruwer US Patent Application Publication 20020110242A.
	Regarding claims 14-15, Hirano is silent on teaching the control system is configured to execute a comparator function to verify the encrypted signal. Bruwer in an analogous art teaches the control system is configured to execute a comparator function to verify the encrypted signal and teaches a timer is included in the controlled device and the remote controller (paragraph 069).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system Hirano in view of Nash in view Williams as disclosed by Bruwer because such modification is required in order to encrypt and decrypt the control signal in order to improve the security of the control system. 
          Claims 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hirano et al US Patent 6184979 in view of Nash et al. US Patent Application Publication 20070028469  in view of Williams US Patent 6877236 and further in view of Bublitz US Patent Application Publication 20070130785.
	Regarding claim 16, Hirano is not explicit in teaching the laser level comprises a handle. Bublitz in an analogous art teaches a laser level that comprises a handle (paragraph 021).
.






          Claims 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hirano et al US Patent 6184979 in view of Nash et al. US Patent Application Publication 20070028469  in view of Jancic US Patent Application Publication 20040198336 in view of Williams US Patent 6877236 and further in view of Bruwer US Patent Application Publication 20020110242A.
	Regarding claims 19-20, Hirano is silent on teaching the control system is configured to execute a comparator function to verify the encrypted signal. Bruwer in an analogous art teaches the control system is configured to execute a comparator function to verify the encrypted signal and teaches a timer is included in the controlled device and the remote controller (paragraph 069).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system Hirano in view of Nash in view Williams as disclosed by Bruwer because such modification is required in order to encrypt and decrypt the control signal in order to improve the security of the control system. 



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERNAL U BROWN/Primary Examiner, Art Unit 2683